Citation Nr: 1606167	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  13-18 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim for service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to December 1971.  These matters come before the Board of Veterans' Appeals (Board) from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran was provided an October 2015 hearing at the RO before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  In October 2008, the RO denied a claim to reopen service connection for hearing loss and tinnitus.  The Veteran did not appeal this decision and new and material evidence was not received within one year of the rating decision.  Therefore, the decision became final.
 
2.  The evidence associated with the claims file since the October 2008 rating decision supports reopening the claims for hearing loss and tinnitus.

3.  Bilateral hearing loss is etiologically related to service.


4.   Tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision which denied a claim to reopen service connection for hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  The evidence received since the October 2008 rating decision is new and material and the claim for service connection for hearing loss and tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss is related to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

4.  Resolving reasonable doubt in favor of the Veteran, tinnitus is related to service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claims Based on New and Material Evidence to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold.  The phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The RO denied a claim to reopen service connection for hearing loss and tinnitus in October 2008 on the basis that no new and material evidence had been submitted.  The Veteran was informed of the decision and his appellate rights, but he did not perfect a timely appeal.  There was also no evidence received that pertained to the claims within one year of the issuance of the decision.  Therefore, the October 2008 rating decision became final.

The evidence received since the October 2008 rating decision includes VA and private audiology examinations, which clarify the diagnoses for both disorders and provide medical opinions as to the etiology of the disorders. This evidence is not cumulative and redundant of the evidence previously considered in October 2008, as there had been no opinion on the etiology of either condition at that time.  The Board must also presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence.  

Therefore, this new evidence relates to an unestablished fact necessary to substantiate the claims.  Accordingly, new and material evidence has been presented to reopen the previously denied claims for service connection for hearing loss and tinnitus.  The appeals are granted to this extent.

Service Connection Claims

Having reopened the claims for hearing loss and tinnitus, the Board will now address the claims on the merits.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).
Service Connection for Hearing Loss and Tinnitus

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus.  Having carefully considered the claims in light of the record and the applicable law, the Board finds that the evidence is at an approximate balance, and the claims will be granted.

The Veteran was afforded a VA examination in February 2013, which revealed a hearing loss disability for VA purposes.  Specifically, testing revealed Maryland CNC speech discrimination of less than 94 percent in each ear. 

Although his Form DD-214 shows that his military occupational specialty was as a cook, he testified at the October 2015 Board hearing that he was stationed at an aviation unit and was often exposed to loud noises from helicopters.  Service personnel records show that his training included firing M-14 rifles.  He has also told medical examiners that he was exposed to noise from blowers, fans, and other kitchen equipment on a daily basis.  Although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154. 

At the February 2013 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
35
35
LEFT
70
65
30
20
35

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 in the left ear.



While acknowledging that the Veteran had a threshold shift in service, the examiner opined that hearing loss was not related to service.  The rationale was that "hearing loss [is] in the low frequencies which is not consistent with noise exposure or the threshold shift noted during military service."  The examiner did not address that the Veteran also has high frequency hearing loss in both ears.  

The Veteran underwent a private audiology examination in May 2013, conducted by M.W., M.S., FAAA.  M.W. noted the Veteran's in-service noise exposure and lack of significant noise exposure after separation.  M.W. opined that the Veteran's current hearing loss was consistent with his reported in-service acoustic trauma, and therefore it is at least as likely as not that hearing loss is related to service.    

At the very least, the Board finds the evidence is in equipoise.  The February 2013 VA examiner did not link the Veteran's hearing loss to service, but the examiner did not discuss the significance of the Veteran's high frequency hearing loss.  M.W.'s report acknowledged the Veteran's noise exposure in service and provided the opinion that his current hearing loss was consistent with such exposure.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  38 U.S.C.A. § 5107 (West 2014).

As to the Veteran's claim for tinnitus, the Board finds that the evidence is at least in equipoise on the question of whether currently diagnosed tinnitus is related to acoustic trauma during service. 

Service treatment records show that the Veteran complained of ringing in his ears in February 1970.  At the October 2015 Board hearing, he testified that tinnitus has been present since service.  A Veteran is competent to describe observable symptoms such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statement that his current tinnitus had its onset in service is competent and credible, and is supported by the service treatment records.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Finally, VA has duties to notify and assist a claimant in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2015).  As the Board is granting the claims, further discussion of the duties to notify and assist is not necessary.


ORDER

New and material evidence having been received, the claim to reopen service connection for bilateral hearing loss is granted.

New and material evidence having been received, the claim to reopen service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


